UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1478


HUDSON CITY SAVINGS BANK; JOSHUA R. PINYAN, Substitute
Trustee; GRADY I. INGLE, Substitute Trustee; ELIZABETH B.
ELLS, Substitute Trustee,

                Plaintiffs - Appellees,

          v.

DAVID M. MATTIS,

                Defendant - Appellant,

          and

MARGARET A. MATTIS,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00030-BO)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David M. Mattis, Appellant Pro Se.        Jason Kenneth Purser,
SHAPIRO & INGLE LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David M. Mattis seeks to appeal the district court’s

order    remanding     the     underlying   foreclosure       action       to   North

Carolina   state     court.       We   dismiss      the    appeal    for     lack   of

jurisdiction.

            Subject to exceptions not applicable here, “[a]n order

remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise.”                    28 U.S.C. § 1447(d)

(2012); see E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574,

581-83 (4th Cir. 2013).          Because the district court’s order does

not fall within any of the exceptions provided by § 1447, the

order is not appealable.         We therefore dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented       in     the    material

before   this   court    and    argument    would    not    aid     the    decisional

process.



                                                                            DISMISSED




                                        2